Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detail Action
Election/Restrictions
Application’s election of Invention I (Claims 1-18 and 23, drawn to a product (i.e., magnesium alloy containing aluminum and manganese), classified in CPC C22C21/16), in the reply filed on 01/25/2022 in the “Telephonic Restriction and Election Summary” is acknowledged without traverse. Claims 19-22 (drawn to a method of making a product (i.e., extruding, rolling or forging an aluminum alloy containing magnesium), classified in B21C23/00 (extrusion); B21B1/00 (rolling); B21J5/02 (forging)) are withdrawn as non-elected claim and Claims 1-18 and 23 remain for examination, wherein claims 1 and 23 are independent claims. 

Claim Objections
Claim 10 is objected to because of the following informalities:  only one “period sign” should be on the end of the claim.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities: missing a “period sign” on the end of the claim 18.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Regarding dependent claims 2-7 and 13, the corresponding independent “claim 0” does not exist. Since Claims 14-15 depend on claim 13, they are also rejected. Proper amendment is necessary. Since these claims (Claims 2-7 and 13-15) need further amendment/clarification, they are not included in the following examination.
Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 recites the limitation "An alloy according…".  There is insufficient antecedent basis for this limitation in the claim since claim 8 indicates the same alloy as disclosed in the corresponding independent claim 1, “The alloy according…" is suggested. Since claims 9-12 depend on claim 8, they are also rejected. Since these claims (claims 8-12) need further amendment/clarification, they are not included in the following examination.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “about 1.0%-5.0% of said alloy by volume” in claim 16 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 16-18, and 23 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kim et al (US-PG-pub 2013/0280121 A1, corresponding to US 9,822,432 B2, filed in IDS dated 6/8/2021, thereafter PG’121).
Regarding claims 1 and 23, PG’121 teaches a magnesium alloy having excellent ignition resistance or nonflammability (Abstract, Examples, and claims of PG’121) manufactured by extrusion (par.[0049] and [0051]-[0052] of PG’121), which reads on the Mg based extrusion alloy as recited in the instant claims. The comparison between the alloy composition ranges 
Element
From instant Claims 1 and 23 (wt%) 
Example #1 in table 1 of PG’121 (wt%)
within range
(mass%)
Al
7.0-11.0
7.98
7.98
Zn
0.1-0.8
0.55
0.55
Mn
0.15-0.65
0.22
0.22
Ca
0.6-1.5
0.61
0.61
Y
0.05-0.6
0.19
0.19
Mg
Balance + impurities
Balance + impurities
Balance+ impurities


Regarding claims 16-18, the claimed features, such as Ca intermetallic particles (cl.16), YS and TS (cl.17-18), and Elongation (cl.18) are recognized as material properties fully depend on the alloy composition and microstructures. Since PG’121 teaches the same Mg based alloy manufactured by the same extrusion process, the claimed features, for examples: forming Ca intermetallic particles (cl.16), YS and TS (cl.17-18), and Elongation (cl.18), would be exist in the Al-alloy sheet of WO’144. MPEP 2112 III&IV. Actually, PG’121 teaches forming Ca .
Claim 16 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by PG’121  as applied to the independent claim 15, further evidenced by Zhu et al (NPL: Highly deformable Mg-Al-Ca alloy with Al2Ca precipitates, Acta Materialia, Vol 200, Nov. 2020, Thereafter NPL-1).
Regarding claim 16, Since PG’121 teaches the same Mg based alloy manufactured by the same extrusion process, the claimed features, for examples: forming Ca intermetallic particles (cl.16) would be exist in the Al-alloy sheet of WO’144. MPEP 2112 III&IV. This position is further evidenced by NPL-1, NPL-1 teaches a Mg-Al-Ca alloy manufactured by extrusion (Abstract and Experimental procedures of NPL-1). NPL-1 specify forming estimated 4.2 Vol.% of Al2Ca in the Mg alloy (Results of NPL-1), which is within the claimed Ca-content precipitates range as recited in the instant claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734